UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F [ ]REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [ ] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15D OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number: 000-50492 LiveReel Media Corporation (Exact name of Registrant as specified in its charter) Canada (Jurisdiction of incorporation or organization) 3400 One First Canadian Place, C/O Bennett Jones LLP, PO Box 130, Toronto, Ontario M5X 1A4, Canada (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act.: None Securities registered or to be registered pursuant to Section 12(g) of the Act. Common shares without par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act : None Indicate the number of outstanding shares of each of the Issuer’s classes of capital or common stock as of the close of the period covered by the annual report Common shares without par value – 13,721,744 as at June 30, 2007 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes [X] No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. [X] Yes[] No Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report) and (2) has been subject to such filing requirements for the past 90 days. [X]Yes [ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Indicate by check mark which financial statement item the registrant has elected to follow Item 17: X Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No TABLE OF CONTENTS Page No. Forward-Looking Statements 1 Foreign Private Issuer Status and Currencies and Exchange Rates 2 Part I Item 1. Identity of Directors, Senior Management and Advisors 2 Item 2. Offer Statistics and Expected Timetable 2 Item 3. Key Information 2 Item 4. Information on the Company 10 Item 5. Operating and Financial Review and Prospects 13 Item 6. Directors, Senior Management and Employees 22 Item 7. Major Shareholders and Related Party Transactions 28 Item 8. Financial Information 30 Item 9. The Offer and Listing 31 Item 10. Additional Information 33 Item 11. Quantitative and Qualitative Disclosures About Market Risk 50 Item 12. Description of Securities Other Than Equity Securities 50 Part II Item 13. Defaults, Dividend Arrearages and Delinquencies 50 Item 14. Material Modifications to the Rights of Security Holders 50 and Use of Proceeds Item 15. Controls and Procedures 50 Item 16. Audit Committee, Code of Ethics, and Principal Accountant's Fees, and Services 51 Part III Item 17. Financial Statements 52 Item 18. Financial Statements 52 Item 19. Exhibits 52 Signature 56 FORWARD-LOOKING STATEMENTS This annual report includes "forward-looking statements." All statements, other than statements of historical facts, included in this annual report that address activities, events or developments, which we expect or anticipate, will or may occur in the future are forward-looking statements. The words "believe", "intend", "expect", "anticipate", "project", "estimate", "predict" and similar expressions are also intended to identify forward-looking statements. These forward-looking statements address, among others, such issues as: - Future earnings and cash flow, - Expansion and growth of our business and operations, and - Our prospective operational and financial information. These statements are based on assumptions and analyses made by us in light of our experience and our perception of historical trends, current conditions and expected future developments, as well as other factors we believe are appropriate in particular circumstances. However, whether actual results and developments will meet our expectations and predictions depends on a number of risks and uncertainties, which could cause actual results to differ materially from our expectations, including the risks set forth in "Item 3-Key Information-Risk Factors" and the following: - Fluctuations in prices of our products and services, - Potential acquisitions and other business opportunities, - General economic, market and business conditions, and - Other risks and factors beyond our control. Consequently, all of the forward-looking statements made in this annual report are qualified by these cautionary statements. We cannot assure you that the actual results or developments anticipated by us will be realized or, even if substantially realized, that they will have the expected effect on us or our business or operations. Unless the context indicates otherwise, the terms "LiveReel Media Corporation", “the "Company”, "LiveReel", “we”, “us”, “our” and “registrant” are used interchangeably in this Annual Report and mean LiveReel Media Corporation and its subsidiary. - 1 - FOREIGN PRIVATE ISSUER STATUS AND CURRENCIES AND EXCHANGE RATES Foreign Private Issuer Status LiveReel Media Corporation is a Canadian corporation incorporated under the Federal Business Laws of Canada. Approximately 63% of its common stock is held by non-United States citizens and residents and our business is administered principally outside the United States; As a result, we believe that we qualify as a "foreign private issuer" for continuing to report regarding the registration of our common stock using this Form 20-F annual report format. Currency The financial information presented in this Annual Report is expressed in Canadian dollars ("CDN $") and the financial data in this Annual Report is presented in accordance with accounting principles generally accepted in Canada ("Can. GAAP"). Such financial data conforms in all material respects with accounting principles generally accepted in the United States ("U.S. GAAP") except as disclosed in Note 16 of the Notes to Consolidated Financial Statements contained herein. All dollar amounts set forth in this report are in Canadian dollars, except where otherwise indicated. PART I ITEM 1 - IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not applicable. ITEM 2 - OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3 - KEY INFORMATION (A) SELECTED FINANCIAL DATA This Report includes consolidated financial statements of the Company for the years ended June 30, 2007, 2006 and 2005.These financial statements were prepared in accordance with accounting principles generally accepted in Canada. Reference is made to Financial Statement Notes for a discussion of the material differences between Canadian GAAP and U.S. GAAP, and their effect on the Company's financial statements. - 2 - The following is a selected financial data for the Company for each of the last five fiscal years 2003 through 2007 on a consolidated basis. The data is extracted from the audited financial statements of the Company for each of the said years. Financial data in accordance with Canadian GAAP (CDN $) - Fiscal year ended June 30 2007 2006 2005 2004 2003 Revenue $ 72,697 $ 7,052 $ 5,031 $ - $ - Net Loss $ (624,965 ) $ (682,097 ) $ (259,333 ) $ (214,601 ) $ (108,514 ) Net loss per share(1) $ (0.04 ) $ (0.07 ) $ (0.04 ) $ (0.06 ) $ (0.06 ) Working capital (Deficit) $ 1,965,665 $ 2,499,781 $ (194,696 ) $ (57,478 ) $ (106,350 ) Total assets $ 2,105,100 $ 2,641,600 $ 240,112 $ 2,867 $ 111,612 Capital stock $ 1,586,599 $ 2,255,394 $ 4,815,672 $ 4,460,857 $ 4,307,384 Warrants $ 6,215,747 $ 5,729,352 $ - $ - $ - Shareholders' equity(Deficit) $ 1,990,655 $ 2,524,781 $ 37,804 $ (57,478 ) $ 3,650 Weighted average number of shares outstanding ( 2) 14,089,963 9,494,677 6,629,968 3,680,536 1,906,654 (1) The effect of potential share issuances pursuant to the exercise ofwarrants would be anti-dilutive and, therefore, basic and diluted losses per share are the same. (2) Weighted average number of shares for a year was calculated by dividing the total of the number of shares outstanding at the end of each of the months by twelve. Weighted average number for the fiscal years 2003 was adjusted to reflect stock consolidations in 2004 and 2005 Financial data in accordance with U.S. GAAP(CDN $) – Fiscal year ended June 30 2007 2006 2005 2004 2003 Revenue $ 72,697 $ 7,052 $ 5,031 $ - $ - Net Loss $ (624,695 ) $ (648,139 ) $ (259,736 ) $ (104,601 ) $ (143,514 ) Comprehensive Loss $ (624,695 ) $ (648,139 ) $ (259,533 ) $ (104,601 ) $ (143,514 ) Loss per share $ (0.04 ) $ (0.07 ) $ (0.04 ) $ (0.03 ) $ (0.08 ) Total assets $ 2,105,100 $ 2,641,600 $ 240,112 $ 2,876 $ 1,612 Shareholders' equity(Deficit) $ 1,990,655 $ 2,524,781 $ 37,804 $ (57,478 ) $ (106,350 ) The Company has not declared or paid any dividends in any of its last five financial years. Exchange Rates In this Annual Report on Form 20-F, unless otherwise specified, all monetary amounts are expressed in Canadian dollars. The exchange rates used herein were obtained from Bank of Canada; however, they cannot be guaranteed. - 3 - On November 30, 2007, the exchange rate, based on the noon buying rates, for the conversion of Canadian dollars into United States dollars (the “Noon Rate of Exchange”) was $1.00. The following table sets out the high and low exchange rates for each of the last six months. 2007 November October September August July June High for period $ 1.00 $ 1.00 $ 1.05 $ 1.07 $ 1.07 $ 1.07 Low for period $ 0.92 $ 0.95 $ 0.99 $ 1.05 $ 1.04 $ 1.06 The following table sets out the average exchange rates for the five most recent financial years calculated by using the average of the Noon Rate of Exchange on the last day of each month during the period. Year Ended June 30, 2007 2006 2005 2004 2003 Average for the year 1.13 1.16 1.25 1.34 1.51 (B) CAPITALIZATION AND INDEBTEDNESS Not applicable (C) REASONS FOR THE OFFER AND USE OF PROCEEDS Not applicable (D) RISK FACTORS The following is a brief discussion of those distinctive or special characteristics of the Company’s operations and industry that may have a material impact on, or constitute risk factors in respect of, the Company’s future financial performance. - 4 - THE COMPANY HAS AN UNSUCCESSFUL OPERATING HISTORY The Company is not profitable and has had no significant revenues since its incorporation in March 1997. While one of the film properties acquired by the Company in fiscal 2005 and the film that was financed in fiscal 2007havenow been developed into feature films for which the Company holds certain distribution rights, it is not clear whether this will generate any revenue for the Company. The Company has operated at a loss to date and in all likelihood will continue to sustain operating expenses in the foreseeable future. As of June 30, 2007, the Company had incurred cumulative losses of approximately $6.1 million. There is no assurance that the Company will ever be profitable. The Company’s audited financials until fiscal 2005 included comments regarding the Company’s ability to continue as a going concern. During fiscal 2006, the Company was able to raise significant equity funds and restructure its operations, and as a result, going concern ability comments were not considered relevant by our auditors. However, there is a risk that the Company will need additional capital to fund its business plan and operations. INVESTMENT STRATEGY We have received Board of Director approval to utilize excess cash in our business to pursue additional investment opportunities outside the film industry in order to potentially increase our return to shareholders.We are not limited to any particular industry or type of business, and we may choose to stay within the film industry.We have not yet identified or selected any specific investment opportunity.Accordingly, there is no current basis for you to evaluate the possible merits or risks of the investment opportunity which we may ultimately decide to pursue. UNCERTAINTY REGARDING AUDIENCE ACCEPTANCES OF PROGRAMS The television and motion picture industries have always involved a substantial degree of risk. There can be no assurance of the economic success of any motion picture or television program as revenue derived depends on audience acceptance, which cannot be accurately predicted. Audience acceptance is a factor not only of the response to the television program's or motion picture's artistic components but also to the reviews of critics, promotions, the quality and acceptance of other competing programs released into, or channels existing in, the marketplace at or near the same time, the availability of alternative forms of entertainment and leisure time activities, general economic conditions, public tastes generally and other intangible factors, all of which could change rapidly and many of which are beyond the Company’s control. A lack of audience acceptance for any of the films licensed, co-produced or distributed by the Company could have an adverse effect on its businesses, results of operations, prospects and financial condition. UNAUTHORIZED OR PIRATED USE MAY ADVERSELY AFFECT REVENUE Technological advances and the conversion of motion pictures into digital formats have made it easier to create, transmit and "share" high quality unauthorized copies of motion pictures in theatrical release, on videotapes and DVDs, from pay-per-view through unauthorized set-top boxes and other devices and through unlicensed broadcasts on free TV. As a result, users may be able to download and distribute unauthorized or "pirated" copies of copyrighted motion pictures over the Internet. As long as pirated content is available to download digitally, some consumers may choose to digitally download pirated motion pictures rather than pay for legitimate motion pictures or to purchase pirated DVD’s of motion pictures or of boxed sets of television series from unauthorized vendors. - 5 - CHANGES IN REGULATIONS AND INCENTIVES MAY ADVERSELY AFFECT THE BUSINESS OF THE COMPANY The Company plans to co-produce with or license its scripts and other intellectual properties to other entities which are expected to rely heavily on grants and labor rebates available for Canadian contents under the current regulations of Federal and Provincial governments of Canada. Any significant changes in these regulations that result in reduced grants and rebates or elimination thereof may significantly affect the Company’s ability to produce and or license its scripts and in turn its ability to generate revenue. THE COMPANY MAY NOT BE ABLE TO ACHIEVE AND MAINTAIN ITS COMPETITIVE POSITION The entertainment industry is highly capital intensive and is characterized by intense and substantial competition. A number of the Company's competitors are well established, substantially larger and have substantially greater market recognition, greater resources and broader distribution capabilities than the Company. New competitors are continually emerging. Increased competition by existing and future competitors could materially and adversely affect the Company's ability to implement its business plan profitably. The lack of availability of unique quality content could adversely affect its business. FOREIGN EXCHANGE RISK The Company has foreign exchange risk because its functional currency is the Canadian dollar and a significant part of its revenue may be generated from overseas countries. An adverse move in foreign exchange rates between the Canadian dollar and the currencies of these countries could have an adverse effect on its operating results. The Company does not hedge against this risk. - 6 - THE COMPANY'S COMMON SHARES ARE CONSIDERED TO BE PENNY STOCK, WHICH MAY ADVERSELY AFFECT THE LIQUIDITY OF ITS COMMON SHARES The common shares of the Company are classified as “penny stock” as defined in Reg. § 240.3a51-1 promulgated under the Securities Exchange Act of 1934 (the “1934 Act”). In connection with effecting any transaction in a penny stock, a broker or dealer must give the customer a written risk disclosure document that (a) describes the nature and level of risk in the market for penny stocks in both public offerings and secondary trading, (b) describes the broker’s or dealer’s duties to the customer and the rights and remedies available to such customer with respect to violations of such duties, (c) describes the dealer market, including “bid” and “ask” prices for penny stock and the significance of the spread between the bid and ask prices, (d) contains a toll-free telephone number for inquiries on disciplinary histories of brokers and dealers, and (e) define significant terms used in the disclosure document or the conduct of trading in penny stocks. In addition, the broker-dealer must provide to a penny stock customer a written monthly account statement that discloses the identity and number of shares of each penny stock held in the customer’s account, and the estimated market value of such shares. The extensive disclosure and other broker-dealer compliance related to penny stocks may result in reducing the level of trading activity in the secondary market for such stocks, thus limiting the ability of the holder to sell such stock. MARKET PRICE FOR THE COMPANY'S COMMON SHARES HAS BEEN VOLATILE IN THE PAST AND MAY DECLINE IN THE FUTURE In recent years, the securities markets in Canada and the United States have experienced a high level of price and volume volatility, and the market prices of securities of many companies, particularly small-cap companies like ours, have experienced wide fluctuations which have not necessarily been related to the operating performance, underlying asset values or prospects of such companies. Our shares may continue to experience significant market price and volume fluctuations in the future in response to factors, which are beyond our control. THE COMPANY MAY NEED TO RAISE ADDITIONAL FINANCING TO MEET FUTURE OPERATING NEEDS. The Company is in the business of film production, financing and distribution, which requires a level of liquidity. The Company hopes to earn sufficient revenue from distribution and scripts licensing to meet its operating needs and to raise additional equity funds through private placements of its securities with sophisticated investors.The Company has avoided obtaining debt financing but may have to pursue this option if it is unable to obtain equity financing on acceptable terms. If the Company is unable to achieve the expected revenue and or to obtain financing and cannot pay its debts as they become due, it may be forced to solicit a buyer or be forced into bankruptcy by its creditors. - 7 - DIVIDENDS All of the Company's available funds will be invested to finance the growth of the Company's business and therefore investors should not anticipate receiving a dividend on the Company's common shares in the foreseeable future. DILUTION The Company may in the future grant to some or all of its own and its subsidiaries' directors, officers, insiders and key consultants options to purchase the Company's Common Shares as non-cash incentives to those people. Such options may be granted at exercise prices equal to market prices at time when the public market is depressed or at exercise prices which may be substantially lower than the market prices. To the extent that significant numbers of such options may be granted and exercised, the interests of the then existing shareholders of the Company may be subject to additional dilution. The Company is currently without proven sources of revenue except interest income which does not cover operating costs and may be required to issue additional securities to finance its operation and may also issue additional securities to finance the development of any or all of its projects. These actions could cause further dilution of the interests of the existing shareholders. SHARES ELIGIBLE FOR FUTURE SALE MAY DEPRESS OUR STOCK PRICE At June 30, 2007, we had approximately 13.7 million shares of common stock outstanding of which approximately 9 million are restricted securities under Rule144 promulgated under the Securities Act. We also have approximately 6.2 million shares of common stock issuable under presently exercisable warrants which have not yet been registered under the US Securities Act. Sales of shares of common stock pursuant to an effective registration statement or under Rule144 or another exemption under the US Securities Act could have a material adverse effect on the price of our common stock and could impair our ability to raise additional capital through the sale of equity securities. OUR OFFICERS AND DIRECTORS RESIDE OUTSIDE OF UNITED STATES AND THERE IS A RISK THAT CIVIL LIABILITIES AND JUDGEMENTS MAY BE UNENFORCEABLE Half of the Company’s directors and officers are residents of countries other than the United States, and most of the Company's assets are located outside the United States. As a result, it may not be possible for investors to effect service of process within the United States upon such persons or enforce in the United States against such persons judgments obtained in United States courts, including judgments predicated upon the civil liability provisions of United States federal securities laws or state securities laws. - 8 - YOUR RIGHTS AND RESPONSIBILITIES AS A SHAREHOLDER WILL BE GOVERNED BY CANADIAN LAW AND DIFFER IN SOME RESPECTS FROM THE RIGHTS AND RESPONSIBILITIES UNDER U.S. LAW We are incorporated under Canadian law. The rights and responsibilities of holders of our shares are governed by our Articles and By-Laws and by Canadian law. These rights and responsibilities may differ in some respects from the rights and responsibilities of shareholders in typical U.S. corporations. CHANGING REGULATIONS OF CORPORATE GOVERNANCE AND PUBLIC DISCLOSURE CAN CAUSE ADDITIONAL EXPENSES AND FAILURE TO COMPLY MAY ADVERSELY AFFECT OUR REPUTATION AND THE VALUE OF OUR SECURITIES Changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, new SEC regulations and new and changing provisions of Canadian securities laws, are creating uncertainty because of the lack of specificity and varying interpretations of the rules. As a result, the application of the rules may evolve over time as new guidance is provided by regulatory and governing bodies, which could result in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to disclosure and governance practices. We are committed to maintaining high standards of corporate governance and public disclosure. As a result, our efforts to comply with evolving laws, regulations and standards have resulted in, and are likely to continue to result in, increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. Any failure to comply with applicable laws may materially adversely affect our reputation and the value of our securities. IF WE FAIL TO COMPLY WITH SECTION -OXLEY ACT OF 2002, OUR REPUTATION AND THE VALUE OF OUR SECURITIES MAY BE ADVERSELY AFFECTED Beginning with our annual report for the year ending June 30, 2008, Section 404 of the Sarbanes-Oxley Act of 2002 will require us to include an internal control report of management with our annual report on Form 20-F, which is to include management’s assessment of the effectiveness of our internal control over financial reporting as of the end of the fiscal year. That report will also be required to include an attestation report from our independent auditors on management’s assessment of our internal control over financial reporting. In order to achieve compliance with Section 404 within the prescribed period, management is in the process of adopting a detailed project work plan to assess the adequacy of our internal control over financial reporting, validate through testing that controls are functioning as documented, remediate any control weaknesses that may be identified, and implement a continuous reporting and improvement process for internal control over financial reporting. Any failure to comply with Section 404, including issuing the required management report and obtaining the attestation report on management’s assessment from our independent auditors, may materially adversely affect our reputation and the value of our securities. - 9 - ITEM 4 - INFORMATION ON THE COMPANY (A) HISTORY AND DEVELOPMENT OF THE COMPANY The Company changed its name from Noble House Entertainment Inc. to LiveReel Media Corporation effective October 12, 2006. The Company’s wholly owned subsidiary changed its name from Noble House Film & Television Inc. to LiveReel Productions Corporation (LRPC) effective August 10, 2006. The Company is a reporting issuer with Ontario Securities Commission. Its common shares are currently listed and traded on Over The Counter Bulletin Board of the NASD (OTCBB) under the trading symbol “NHSEF”. The Company received a new CUSIP number and changed its trading and listing symbol to LVRLF effective December 1, 2006. On October 26, 2006, LiveReel completed its continuance under the jurisdiction of the Canada Business Corporation Act from being governed by the Ontario Business Corporation Act (Ontario). The Company was originally incorporated under the Business Corporation Act (Ontario) on March 18, 1997 as a result of an amalgamation under the name "Biolink Corp." The Company went through several name changes and changes in its business activities. The Company has had no significant revenue since its incorporation. While it tried some new business initiatives including acquisition of scripts and related intellectual properties of a musical, “The Count of Monte Cristo” in 2001 and acquisition of an artist management contract and related developed properties like a demo 5-song CD, in fiscal 2003, the Company was unable to raise the required funds to develop and market these projects. Hence, by fiscal 2004, the Company abandoned these projects and wrote off all the related costs. The Company continued its focus on entertainment sector. However, it changed its business strategy to focus primarily on films and television program development, licensing and distribution as a core business due to availability of various government incentives, local talents and a wider commercial market compared to the one for musicals, plays and song albums. In November 2004, the Company acquired certain film scripts and distribution rights from an independent production house for $350,000, which was settled by issuance of 3.5 million restricted shares and 3.5 million restricted warrants. These film assets were rolled into the subsidiary, which is an operating arm of the Company. In December 2004, the principals of the vendor production house joined the Company as consultants and began managing the subsidiary with a mandate to explore and exploit the existing properties commercially. One of the scripts, King of Sorrow, was sold by the Company and produced into a feature film by another production company. In exchange for the rights to the screenplay, the company holds certain distribution rights to the film. Sales and distribution efforts have begun for this film. The Company was a co-producer in a feature film, “Due Process”. This film has been produced and is ready for commercial exploitation. The Company has distribution rights to this film. The Company completed two private placements in April and June 2006 with independent accredited investors and raised approximately $3 million. - 10 - LRPC, the Company’s subsidiary, opened a representative office in London, UK on June 26, 2006 to facilitate European distribution networking. During the last quarter of fiscal 2006 and the first quarter of fiscal 2007, there was a change in the management of the Company. Both the chief executive officer and chief financial officer resigned and their consulting contracts were cancelled without any penalty or further financial commitments. One of the significant participants in the private placement became the chief executive officer and a new chief financial offer was appointed. Further, the entire in-house production team at the subsidiary also resigned and their contracts were terminated. The new management concluded that the film properties held by the Company could not be profitably developed and exploited and therefore wrote off all properties at June 30, 2006, except for the script of King of Sorrow, which was already developed into a commercial film. This script was left at its carrying value. The Company’s wholly owned subsidiary, LiveReel Productions Corporation (“LRPC”) formalized distribution arrangements for one of its films, King of Sorrow, in the first half of fiscal 2007.The first successful international sales of the film were entered into in February, 2007 at the Berlin Film Festival, and further sales are continuing to be pursued.However, as the international distribution agent has been selling the film for over a year and has recently had limited success at two major fall trade shows, management re-evaluated its expected future proceeds to be received from the film and reduced the expected value of the advance to $100,000 and the value of the film script down to nil.This resulted in the expensing of $118,243 during the period ended September 30, 2007 both as a write down of advances to production companies and a write off of the script. The new management, while maintaining the overall business focus on feature film production and distribution, began adopting a new approach in the final quarter of fiscal 2006. The Company plans to focus on financing feature film productions as a producer or co-producer with others. These feature films will be produced by independent production companies, to be selected by management from time to time.The Company anticipates continuing to utilize consultants with expertise in the industry to assist in selecting content and assisting in production and distribution efforts on projects the Company chooses to be associated with. During the three month period ended September 30, 2006, the Company began to explore the financing aspect of the entertainment industry more extensively than in the past.The Company entered into a bridging loan agreement which called for advances of up to $1.8 million to an independent production company involved in the production of a feature film, The Poet.All amounts drawn under the bridging facility plus interest were repaid in the three months ended December 31, 2006.The production company is owned by a former director and officer of the Company and a former officer of its wholly owned subsidiary. In the three month period ended December 31, 2006, the Company entered into additional financing agreements to provide up to $625,000 in financing in exchange for financing fees and/or interest payments and the right to share in future net revenues of The Poet.After a series of advances and repayments under this second facility, as at June 30, 2007, the amount advanced is approximately $226,000.The Company is obligated for further advances of an additional $114,000 under the financing agreement.The Company is expected to be repaid upon successful completion and distribution of The Poet. - 11 - Subsequent to the end of the first quarter of fiscal 2008, the production company entered into a distribution agreement with a distributor for the certain worldwide rights to The Poet, and the first commitments were received at a major film industry trade show in November 2007.However, based on the commitments received at that time, management has re-evaluated its expected future proceeds to be received from the film and reduced the expected value of the advance down to nil.This resulted in the expensing of $283,667 during the period ended September 30, 2007. The Company’s principal business office is located at 3400 One First Canadian Place, C/O Bennett Jones LLP, PO Box 130, Toronto, Ontario, Canada M5X 1A4 and its telephone number is 416-607-6793. (B) BUSINESS OVERVIEW The Company’s business plan continues to become an integrated entertainment company focused on films and television properties. During most of fiscal 2006, management focused on three major activities: development and licensing of film properties, providing production consulting including pre and postproduction and sales exploitation of films. However, following successful completion of two private placements in April 2006 and June 2006, in which the Company raised approximately $3 million, there was a change in management and composition of the board of directors. The new management, while maintaining the overall business focus on feature film production and distribution, began adopting a new approach. The Company plans to focus on financing feature film productions as a producer or co-producer with others. These feature films will be produced by independent production companies, to be selected by management from time to time. The Company anticipates continuing to utilize consultants with expertise in the industry to assist in selecting content and assisting in production and distribution efforts on projects the Company chooses to be associated with. (C) ORGANIZATIONAL STRUCTURE As at June 30, 2007, the Company had only one wholly-owned subsidiary, LiveReel Productions Corporation, as explained above in (A). (D) PROPERTY PLANTS AND EQUIPMENT During fiscal 2006 and through July 31, 2006, the Corporate and head office of the Company was located in subleased premises at 47 Avenue Road, Suite 200, Toronto, Ontario, Canada. There was no long-term lease commitment. Total area of the premises was approximately 950 sq. ft., and approximately 10% of these premises were subleased to the Company at an approximate rent and utilities cost of $200 per month. - 12 - During fiscal 2006 and through July 31, 2006, the Company’s subsidiary, LRPC was located in another subleased premise at 181 Queen Street East, Toronto, Ontario, Canada. The premises were owned by the Company’s former CEO and a director, Mr. Damian Lee. There was no long-term lease commitment. Rent paid was $1,300 per month. Effective August 1, 2006, the Company and its subsidiary both were relocated to 429 Spadina Road, Toronto, Ontario M5P 2W3, Canada. The Company and its subsidiary subleased the space on a month to month basis at a cost of approximately $4,700 per month.Effective October 1, 2006, the month to month rent arrangement was terminated and the Company moved its registered office to its lawyers’ location, at 3400 One First Canadian Place, C/O Bennett Jones LLP, PO Box 130, Toronto, Ontario, Canada M5X 1A4.It is not charged monthly rent under this arrangement. The Company’s subsidiary opened a representative office in London, UK on June 26, 2006. The office is at 105 Park Street, London, W1k 7JD, UK. The Company subleases the space on a month to month basis at no charge. ITEM 5 - OPERATING AND FINANCIAL REVIEW AND PROSPECTS (A) OPERATING RESULTS The following discussion should be read in conjunction with the Audited Financial Statements of the Company and notes thereto contained elsewhere in this report. Results of operations Year ended June 30 2007 2006 2005 in 000' CDN $ in 000' CDN $ in 000' CDN $ Income 73 7 5 Expenses (697 ) (689 ) (265 ) Net loss for year (624 ) (682 ) (260 ) Deficit at end of year (6,105 ) (5,480 ) (4,798 ) Overview The following were the key events in the year ended June 30, 2007 - 1. The Company’s subsidiary, LRPC was restructured to reduce the number of full time consultants effective September 1, 2006.The Company entered into an international distribution agreement for its film, King of Sorrow.The first sales of King of Sorrow occurred at the Berlin Film Festival in February, 2007. The Company’s wholly owned subsidiary, LiveReel Productions Corporation (“LRPC”) formalized distribution arrangements for one of its films, King of Sorrow, in the first half of fiscal 2007.The first successful international sales of the film were entered into in February, 2007 at the Berlin Film Festival, and further sales are continuing to be pursued.However, as the international distribution agent has been selling the film for over a year and has recently had limited success at two major fall trade shows, management re-evaluated its expected future proceeds to be received from the film and reduced the expected value of the advance to $100,000 and the value of the film scriptdown to nil.This resulted in the expensing of $118,243 during the period ended September 30, 2007 both as a write down of advances to production companies and a write off of the script. - 13 - 2. The Company entered into an agreement with a production company, The Poet Inc., to provide bridge financing of up to $1.8 million for production expenses of the film that The Poet Inc. is in the process of developing in the three months ended September 30, 2006. These were repaid in the three months ended December 31, 2006. 3. In the three months ended December 31, 2006, the Company entered into additional agreements to provide up to $625,000 in additional financing to The Poet Inc. After a number series of advances and repayments under this second facility, as at June 30, 2007, the amount advanced is approximately $226,000. The Company is obligated for further advances of an additional $114,000 under the financing agreement. The Company was to be repaid upon successful completion and distribution of The Poet. Subsequent to the end of the first quarter of fiscal 2008, the production company entered into a distribution agreement with a distributor for the certain worldwide rights to The Poet, and the first commitments were received at a major film industry trade show in November.However, based on the commitments received at that time, management has re-evaluated its expected future proceeds to be received from the film and reduced the expected value of the advance down to nil.This resulted in the expensing of $283,667 during the period ended September 30, 2007. 4. A case was filed on August 10, 2005 in the Court in Florida against the Company and some of its past directors by a person alleging a liability of US$ 200,000 plus triple damages for failing to issue him common shares of the Company against the funds that he alleged to have paid in 1997. The Company’s lawyer filed a motion to dismiss the case on October 12, 2005 for lack of jurisdiction.The case was dismissed in April 2007. 5. On February 9, 2007, 1,000,000 options were granted to management by the board of directors. The options granted were issued at a strike price of US$0.15 per share, expire on February 9, 2012 and were fully vested. On the same date, the board of directors increased the number of options available to be granted under the stock option plan to 3,000,000. The board of directors of the Company has full discretion to decide the option price and vesting periods. The options are convertible into an equal number of common shares of the Company. As a result of the granting of the options described above, the fair value of these options was estimated, on February 9, 2007, the date of the grant, using a Black-Scholes option price model. 6. The amount of $136,179 was accounted for as a stock compensation expense in the three months ended March 31, 2007. 7. On February 27, 2007, the conversion price of all previously issued warrants (total of 6,193,600) was reduced to US $0.10 per warrant and the expiry date was extended to November 30, 2009 by the board of directors of the Company. The fair value of these warrants of February 27, 2007, the date of these changes, was estimated using a Black-Scholes option price model. 8. The amount of $486,395 has been accounted for as a reduction of the value of the shares previously issued. 9. The Company changed its name from Noble House Entertainment Inc. to LiveReel Media Corporation effective October 12, 2006. On October 20, 2006, the Company received regulatory approval for continuance under the jurisdiction of the Canada Business Corporations Act. - 14 - The following were the key events in fiscal 2006 - 1. One of the scripts, King of Sorrow, was sold by the Company and produced into a feature film by another production company. In exchange for the rights to the screenplay, the Company holds certain distribution rights to the film. Sales and distribution efforts have begun for this film. 2. The company was a co-producer in a feature film, “Due Process”. This film has been produced and is ready for commercial exploitation. The company has distribution rights to this film. - 15 - 3. The Company successfully completed two private placements with independent accredited investors and raised approximately $3 million. 4. LRPC, the Company’s subsidiary, opened a representative office in London, UK on June 26, 2006 to facilitate European distribution networking. The following were the key events in fiscal 2005 - 1. The Company changed its name on November 4, 2004 from First Empire Corporation Inc. to Noble House Entertainment Inc. 2. On November 19, 2004, the Company carried out a reverse stock split under which one new common share of the Company was issued for every two old common shares of the Company. 3. Under the Company’s share buy-back plan to deal with fractional shares arising from the reverse stock split per (i) above, the holders of less than ten old common shares were not issued any new shares of the Company. Instead, they were entitled to a payment of $0.10 per share, subject to minimum of $1. As a result, a maximum of 619 existing common shares were expected to be returned to the Company for cancellation for a total cash consideration of $185 under the buy-back plan. None of these were returned.The plan has no expiry date. 4. On November 30, 2004, the Company issued 3.5 million common shares plus 3.5 million warrants to an independent production house in settlement of the value of acquisition of certain theatrical films properties valued at $350,000 (see “Acquisition” below). These shares cannot be sold or transferred by the vendor for at least five years from the date of issuance without the approval of the Company as per the terms of the assets purchase agreement dated November 30, 2004. On January 18, 2006, the conversion price of the above warrants was reduced to US $0.50 per warrant and the expiry date was extended to November 30, 2008 by the board of directors of the Company. As at June 30, 2006, none of the warrants was exercised. 5. On December 1, 2004, the Company entered into a consulting contract with Mr. Damian Lee, one of the owners of the production house from which the Company acquired certain film properties. The Contract was effective January 15, 2005 for a five-year term up to January 15, 2010. The contract provided for a monthly fee of $6,000 plus taxes plus reimbursement of expenses. In addition, Mr. Lee would also be entitled to production fees and incentives linked to his role and responsibility on each film or television production. 6. On December 1, 2004, Mr. Damian Lee was appointed a director and chief executive officer of the Company. - 16 - 7. On January 21, 2005, the Company’s wholly owned subsidiary, First Empire Music Corp changed its name to Noble House Film & Television Inc. ( NHFT). 8. NHFT became the operating arm of the Company. All film assets acquired in November 2004 from Noble House production Inc. were transferred to NHFT and Mr. Damian Lee took the charge of NHFT as president and brought in his team of consultants with considerable experience and contacts in the movie industry. 9. On April 27, 2005, NASDAQ accepted the Company’s application for a listing and trading of its common shares on Over the Counter Bulletin Board and assigned a trading symbol of NHSEF to the Common shares of the Company. Income The Company’s primary source of income in the year ended June 30, 2007 was from interest earned on the bridge financing facility provided to a production company described earlier and by earning interest income on excess cash balances. Income in fiscal 2006 was comprised of distribution commission of $7,052 (fiscal 2005: $5,031) received during the second quarter of the fiscal 2006 from one of the distribution rights owned by the Company. Expenses The overall analysis of the expenses is as follows: Year ended June 30 2007 2006 2005 Operating expenses $ 492,814 $ 367,648 $ 142,064 Amortisation of investments in film and television programs - 207,500 117,500 Stock based compensation 204,578 114,001 5,000 $ 697,392 $ 689,149 $ 264,564 Operating Expenses The overall analysis of operating expenses is as follows: Year ended June 30 2007 2006 2005 Consulting $ 138,678 $ 199,488 $ 71,095 Foreign exchange loss 117,336 33,958 Professional fees 114,311 37,849 9,680 Office and general 90,871 78,410 27,061 Shareholders information 26,312 8,935 20,122 Promotion 3,746 7,999 13,543 Bank charges 1,560 1,009 563 $ 492,814 $ 367,648 $ 142,064 - 17 - Consulting Consulting expenses for the twelve months ended June 30, 2007 include $65,000 of fees paid to the chief financial officer for consulting services provided during the period, $40,000 of fees paid to a former director and officer, and the balance related to consulting fees paid to 6 individuals who worked for the Company’s subsidiary.Two of the former executives of the subsidiary, Mr. Damian Lee, the former President, and Mr. Lowell Conn, the former vice president, were paid a total of approximately $23,000 in the twelve month period.All long term consulting contracts with the Company’s former senior management were cancelled without any penalty or further obligation in the three month period ended September 30, 2006. Consulting fees for fiscal 2006 mainly included fees paid to approximately nine consultants by LRPC. Two of the former executives of the subsidiary, Mr. Damian Lee, the former president and Mr. Lowell Conn, the vice president were paid a total of approximately $131,000 or 66% of the fees as per the terms of five-year consulting contracts in place at the time. Consulting fees in fiscal 2005 mainly consists of monthly fees paid to eight consultants working for LRPC which became fully operational in February 2005. Foreign exchange loss Exchange loss for the twelve months ended June 30, 2007 related entirely to the translation of US dollar balances and transactions into Canadian dollars at June 30, 2007 compared to the exchange rate used at June 30, 2006 as the Canadian dollar strengthened against the US dollar. Most of the Company’s excess cash is held in a US dollar account, and translated at the balance sheet date. For the twelve months ended June 30, 2006 there was a $33,958 foreign exchange loss due to movements of the Canadian and US dollar in the period. Professional fees Professional fees in the twelve months ended June 30, 2007 were comprised of legal fees of $84,461 and audit fees of $29,850.Legal fees relate primarily to the review of the Company’s various public filings, assistance in review of materials for the annual general meeting of shareholders held March 12, 2007, assistance with the special shareholder meeting held October 4, 2006 and general corporate matters. Professional fees in fiscal 2006 comprised legal fees of $18,003 and audit fees of $19,846.Legal fees of approximately $3,800 were incurred on a legal case which is discussed further under the key contractual obligation sections of this report. The remaining legal fees were mainly incurred in connection with registration of stock compensation and stock option plans with the US Securities and Exchange Commission (SEC) and with review of our annual filings by the SEC for fiscal 2004 and 2005. Fiscal 2005 professional fees comprise the audit fee provision. Office and general These costs include insurance, rent, telephone, travel, and other general and administration costs. - 18 - Insurance costs for the twelve months ended June 30, 2007 of $43,200 relate to a directors and officers insurance policy entered into during the first quarter of fiscal 2007 for a twelve month period of time. No such policy was in place a year ago. Rent for the twelve months ended June 30, 2007 was $9,450 as the company shared its premises with a production company during the year. In the twelve months ended June 30, 2006, rent was $18,505 and was incurred for the office space of the subsidiary, LRPC, which was rented at $1,300 per month under a month-to month lease as well as a small charge for corporate space from Current Capital Corporation, a shareholder. In the twelve months ended June 30, 2005, rent of $2,248 was only for five months of operations at the subsidiary, LRPC. Miscellaneous office and general costs include the costs of various administrative travel, courier, web site development, etc. not categorized elsewhere in the financial statements. These costs totalled $38,221 in the twelve months ended June 30, 2007 compared to $59,905 in the twelve months ended June 30, 2006 because of there being fewer employees and consultants in fiscal 2007 compared to 2006, and associated administration costs declined accordingly. The Company also spent approximately $5,000 developing a corporate website in the twelve months ended June 30, 2006, and no such cost was incurred in fiscal 2007. Significant increase in other operating costs for fiscal 2006 compared to fiscal 2005 was mainly attributable to the full year’s operational costs of LRPC. Shareholder Information Shareholder information costs in the twelve months ended June 30, 2007 consist of the cost of holding a special shareholders’ meeting in October 2006, an annual general meeting on March 12, 2007 totaling approximately $8,800, regulatory and related filing fees of approximately $8,700 and transfer agent fees of approximately $9,500.These costs increased from the prior year as third parties were used to facilitate filings rather than being done by the management of the Company and an extra meeting was held by the Company. For fiscal 2006, transfer agent fees were approximately $6,400 and the balance of approximately $2,500 related to holding of annual and special meeting and filing fees. During 2005, the Company paid to a market maker in the US , a one–time totalfee of$11,250 comprising US$ 5,000 in cash (CDN$6,250) and $5,000 in 50,000 restricted common shares of the Company. The fee was paid for their services in connection with the Company’s application to NASDAQ for a listing and trading symbol. The Company also paid a one-time non refundable fee of $2,000 to Canadian National Quotation Exchange (CNQ) for potentially listing the Company on CNQ. However, the Company decided not to pursue this listing further after it was accepted on NASDAQ over the counter bulletin board listing. The balance of the costs for fiscal 2005 included filing fees paid to Ontario Securities Commission and other regulatory bodies and $1,981 towards shareholders’ meeting. Promotion costs During the twelve months ended June 30, 2007, these costs related to the promotion of King of Sorrow.During the twelve months ended June 30, 2006, these costs related to sales, marketing, travel and related costs for visits to the UK and US for promotional efforts for certain films and discussions with the group of investors who participated in the private placement. - 19 - Promotional costs for fiscal 2005 included costs of hosting a major event in September 2004 for the group of prospective investors and people in entertainment industry. The primary purpose was to introduce Noble House and Mr. Damian Lee and his team and also to identify new business opportunities. Amortization of Investments in Film and Television Programs During fiscal 2006, LRPC was holding nine scripts at a carrying value of $172,500 and four distribution contracts at a carrying value of $60,000. At the year end of June 30, 2006, management decided to fully amortize all but one script and all distribution contracts because it has decided not to pursue development of these properties any further. The only script not amortized and kept at its carrying value of $25,000 was that of King of Sorrow. The script has been developed into a feature film for which the Company held the certain distribution rights.As at June 30, 2007, management concluded that based on the estimates of the potential revenue that would be realized by the film, the carrying value of the script was fully recoverable. The Company’s wholly owned subsidiary, LiveReel Productions Corporation (“LRPC”) formalized distribution arrangements for one of its films, King of Sorrow, in the first half of fiscal 2007.The first successful international sales of the film were entered into in February, 2007 at the Berlin Film Festival, and further sales are continuing to be pursued.However, as the international distribution agent has been selling the film for over a year and has recently had limited success at two major fall trade shows, management re-evaluated its expected future proceeds to be received from the film and reduced the expected value of the advance to $100,000 and the value of the film script down to nil.This resulted in the expensing of $118,243 during the period ended September 30, 2007 both as a write down of advances to production companies and a write off of the script. During fiscal 2005, the carrying value of $15,000 of one of the ten scripts was fully amortized since its development plan was postponed for an indefinite period and three other scripts were partially amortised by $42,500 since they were to be re-written before being developed. Similarly, the carrying values of three of the seven distribution contracts were fully amortised by $20,000 since no reasonable estimate of expected distribution commission can be made for the foreseeable future while the carrying value of one other distribution contract was partially amortised by $40,000. Stock based Compensation Stock based compensation is made up of the Company’s common shares and options to acquire the Company’s common shares being issued to various consultants and directors of the Company for services provided. The Company used this method of payment mainly to conserve its cash flow for business investments purposes. This method also allows the Company to avail the services of consultants with specialized skills and knowledge in the business activities of the Company without having to deplete its limited cash flow. During fiscal 2006, the board of directors of the Company approved and created two new compensation plans: 1. 2006 Consultant Stock Compensation Plan covering one million common shares, which were issued to three consultants including a former director for his services as chief financial officer and two other consultants of the company for their services. The shares were valued at $228,000 based on the market price on the date of issuance. $114,001 was expensed in fiscal 2006 and the balance of $113,999 was deferred. On December 15, 2006, the Company cancelled 800,000 shares issued to a consultant due to lack of performance of duties.The Company recorded a reduction in share capital related to the cancellation of shares of $182,400 and an increase in contributed surplus of previously amortized charges of $136,800. - 20 - 2. 2006 Stock Option Plan covering one million options. None of the options were granted as at December 31, 2006. On February 9, 2007, 1,000,000 options were granted to management by the Board of Directors. On the same date the Board of Directors increased the number of options available to be granted under the plan to 3,000,000. As a result of this grant, an expense of $136,179 was incurred in the three months ended March 31, 2007. During fiscal 2005, a fee of $5,000 was paid to an independent brokerage firm for financial services by way of 50,000 restricted common shares of the Company. (B) LIQUIDITY AND CAPITAL RESOURCES Working Capital As at June 30, 2007, the Company had a net working capital position of $1,965,665 compared to a working capital position of $2,499,781 as of June 30, 2006.Cash on hand as at June 30, 2007 was $1,644,350 compared to $2,140,670 in cash and treasury bills as at June 30, 2006. The working capital position has declined by approximately $534,000 on a year over year basis due to the financing of the operating loss of the business in the twelve months ended June 30, 2007 and the financing of a feature film as disclosed earlier. The Company believes it has adequate cash on hand to meet its cash requirements in the upcoming fiscal year. Operating cash flow During fiscal 2007, operating activities required a net cash flow of $496,000. Approximately $420,000 was spent on LRPC and corporate operations.An additional $225,000 was advanced to The Poet Inc., a production company involved in making a feature film, offsetting a repayment of advances of approximately $150,000 received from King of Sorrow Inc. The operating cash requirement was met primarily through cash on hand in the Company. Investment cash flows The company redeemed approximately $279,000 of excess cash held in US treasury bills held with a brokerage firm. Financing cash flows The Company had no financing activities during the year. (C) RESEARCH AND DEVELOPMENT, PATENTS AND LICENSES The Company has not spent any funds on research and development during the fiscal years 2007, 2006 and 2005. (D) TREND INFORMATION There are no trends, commitments, events or uncertainties presently known to management that are reasonably expected to have a material effect on the Company’s business, financial condition or results of operation other than the nature of the business (Refer to the heading entitled “Risk Factors”). - 21 - (E)OFF-BALANCE SHEET ARRANGEMENTS At June 30, 2007, 2006 and 2005, the Company did not have any off balance sheet arrangements, including any relationships with unconsolidated entities or financial partnerships to enhance perceived liquidity. LiveReel and its wholly owned subsidiary, LRPC, have made arrangements with various production companies to provide scripts/screenplay, production consulting and distribution services for which it will be compensated by way of a percentage of the net proceeds from the sale/distribution of feature films. Certain of the production companies are owned by persons who were previously director/executives in LiveReel or its subsidiary. In all such cases, LiveReel does not record any production costs nor will it record any losses that may be sustained by such production companies on the feature films made with the help of LiveReel on the ground that LiveReel has not given any guarantee or is otherwise not responsible for any production costs or any other liabilities of the production companies. (F)CONTRACTUAL OBLIGATIONS The Company has a no contractual commitments that can not be cancelled with 30 days notice. (G)SAFE HARBOUR Not applicable. ITEM 6 - DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES (A) DIRECTORS AND SENIOR MANAGEMENT Mr. Gregg Goldstein, joined the board as chairman on June 13, 2006 . He also assumed the role of chief executive officer effective the same date. Mr. Goldstein has over twenty years experience in Investment Banking, Finance and Accounting. He is a graduate of the MIT Sloan School of Management and began his career at Coopers & Lybrand, Public Accountants. For the last five years, Mr. Goldstein has been a private investor. Prior to that, Mr. Goldstein was a managing director in the Investment Banking Division - Capital Markets of UBS (AG), where he headed and managed sales and structuring in the Interest Rate Derivative and Structured Products areas. In this capacity, Mr. Goldstein and histeams advised and traded with Hedge Funds, Mutual Funds, Pension Funds, and Governments around the world. - 22 - Mr. Stephen Wilson became a director and chief financial officer and corporate secretary on September 14, 2006. Mr. Wilson has held various senior financial and operating positions in a number of private and public companies over the last 12 years in both Canada and the United States. He has extensive experience in mergers and acquisitions and raising capital for high growth companies. He is a graduate of the University of Michigan and a chartered accountant. Ms. Joanne Butterfield Douglas joined the board as independent director on June 13, 2006. Ms. Douglas is the Managing Director of SAM Investment Services Limited, a Bermuda based management company. Prior to that, she was with the Bank of Bermuda working in Directed Investments. Mr. Steve Dabbah joined the board as an independent director on October 26, 2006. He has been the Chairman and Chief Executive Officer of Dabbah Securities Corp., a New York based NASD broker / dealer firm and investment banking boutique since 1989 Dabbah Securities specializes in equity, fixed income and derivatives execution and implementation. Mr. Dabbah is also the principal of Bedrock Capital Management, LLC, an asset management firm and Bedrock Advisors, LLC a commodity pool operator and commodity trading adviser registered with the CFTC. (B) COMPENSATION The compensation payable to directors and officers of the Company and its subsidiary is summarized below: 1.General The Company does not compensate directors for acting solely as directors. Except as described below, the Company does not have any arrangements pursuant to which directors are remunerated by the Company or its subsidiary for their services in their capacity as directors, other than options to purchase shares of the Company which may be granted to the Company’s directors from time to time and the reimbursement of direct expenses. The Company does not have any pension plans. 2. Statement of Executive Compensation Mr. Gregg Goldstein receives no cash remuneration nor has he signed any consulting contract with the Company. During the year ended June 30, 2007, Mr. Goldstein was granted 900,000 options. Mr. Stephen Wilson has a consulting contract calling for the payment of monthly fees of $5,000 and can be terminated with one month’s notice.During the year ended June 30, 2007, Mr. Wilson was granted 100,000 options. The former members of the management team who held executive positions during the fiscal year 2006 have all resigned now and their long term consulting contracts cancelled without any penalty. - 23 - The following table and accompanying notes set forth all compensation paid by the Company to its directors and senior management for the fiscal years ended June 30, 2006, 2005 and 2004 ANNUAL COMPENSATION LONG-TERM COMPENSATION Awards Payouts Name and principal position Year Fee Bonus Other annual compensation Securities under options/SARs Granted (1) Shares or units subject to resale restrictions LTIP (2) payouts all other compensation ($) ($) ($) (#) ($) ($) Gregg Goldstein, Chairman and CEO 2007 - - - 900,000 - - - 2006 - 2005 Not applicable Stephen Wilson, CFO 2007 65,000 - - 100,000 - - - 2006 Not applicable 2005 Not applicable Kam Shah - CFO (3) 2007 40,000 - - Nil/Nil - - - CFO (4) 2006 22,800 - - Nil/Nil - - - CFO 2005 0 - - Nil/Nil - - - Notes: 1. “SAR” means stock appreciation rights 2. “LTIP” means long term incentive plan 3. During the fiscal year 2007, Mr. Shah received $40,000 in consulting fees. 4. During the fiscal year 2006, Mr. Shah received consulting fee of $22,800, which was settled by issuance of 100,000 common shares valued at US$0.20, being the market price on the date of the issuance. The shares were registered with SEC under 2006 Consultant stock compensation plan. - 24 - Long Term Incentive Plan (LTIP) Awards The Company does not have a LTIP, pursuant to which cash or non-cash compensation intended to serve as an incentive for performance (whereby performance is measured by reference to financial performance or the price of the Company’s securities) was paid or distributed to the Named Executive Officers during the most recently completed financial year. Defined Benefit or Actuarial Plan Disclosure There is no pension plan or retirement benefit plan that has been instituted by the Company and none are proposed at this time. (C) BOARD PRACTICES Directors may be appointed at any time in accordance with the by-laws of the Company and then re-elected annually by the shareholders of the Company. Directors receive no compensation for serving as such, other than stock option and reimbursement of direct expenses. Officers are elected annually by the Board of Directors of the Company and serve at the discretion of the Board of Directors. The Company has not set aside or accrued any amount for retirement or similar benefits to the directors. Mandate of the Board The Board has adopted a mandate, in which it has explicitly assumed responsibility for the stewardship of LiveReel. In carrying out its mandate the Board holds at least four meetings annually. The frequency of meetings, as well as the nature of the matters dealt with, will vary from year to year depending on the state of our business and the opportunities or risks, which we face from time to time. The Board held a total of 7 meetings during our financial year ended June 30, 2007. To assist in the discharge of its responsibilities, the Board has designated two standing committee: a Corporate governance Committee and an Audit Committee, as more particularly discussed below. Corporate Governance Committee The Corporate Governance Committee is comprised of Gregg Goldstein (Chair), Steve Dabbah and Joanne Butterfield-Douglas. The responsibilities, powers and operation of the Corporate Governance Committee are set out in the Corporate Governance Committee Charter.As described in its charter, the Corporate Governance Committee is responsible for, among other things, assisting the Board of Directors in fulfilling its corporate governance oversight responsibilities. - 25 - Audit Committee The members of the audit committee consist of Mr. Steve Dabbah and Ms. Joanne Butterfield Douglas, both independent directors. The audit committee is charged with overseeing the Company's accounting and financial reporting policies, practices and internal controls. The committee reviews significant financial and accounting issues and the services performed by and the reports of our independent auditors and makes recommendations to our Board of Directors with respect to these and related matters. The Company’s Audit Committee’s charter was detailed in the annual report for fiscal 2005 and became effective on August 2, 2005. Audit Committee charter assists the Board in fulfilling its responsibilities for our accounting and financial reporting practices by: · ·reviewing the quarterly and annual consolidated financial statements and management discussion and analyses; · meeting at least annually with our external auditor; · reviewing the adequacy of the system of internal controls in consultation with the chief executive and financial officer; · reviewing any relevant accounting and financial matters including reviewing our public disclosure of information extracted or derived from our financial statements; · establishing procedures for the receipt, retention and treatment of complaints received by us regarding accounting, internal controls or auditing matters and the confidential, anonymous submission by employees of concerns regarding questionable accounting or auditing matters; · pre-approving all non-audit services and recommending the appointment of external auditors; and ● reviewing and approving our hiring policies regarding personnel of our present and former external auditor - 26 - Compensation Committee The Company does not currently have a Compensation Committee. The directors determined that, in light of the Company’s size and resources, setting up such a committee would be too expensive for the Company at this time. The Company has, however, set up an Independent Review Committee of the Board to review and approve all non-arms' length contracts. This Committee has the same composition as the Audit Committee, and is currently comprised of the two independent directors - Mr. Steve Dabbah and Ms. Joanne Butterfield Douglas. (D) EMPLOYEES The Company presently has no permanent employees. It uses the services of consultants from time to time. (E) SHARE OWNERSHIP The Corporation had the following plans as at June 30, 2007: 1. 2006 Stock Option Plan covering one million options. 2. 2006 Consultant Stock Compensation Plan covering one million shares. 1,000,000 options were granted under the 2006 Stock Option Plan on February 9, 2007 at a strike price of $0.15 per share.On the same date, the board of directors increased the number of options available to be granted under the plan to 3,000,000. The objective of these Plans is to provide for and encourage ownership of common shares of the Company by its directors, officers, consultants and employees and those of any subsidiary companies so that such persons may increase their stake in the Company and benefit from increases in the value of the common shares. The Plans are designed to be competitive with the benefit programs of other companies in the industry. It is the view of management that the Plans are a significant incentive for the directors, officers, consultants and employees to continue and to increase their efforts in promoting the Company’s operations to the mutual benefit of both the Company and such individuals and also allow the Company to avail of the services of experienced persons with minimum cash outlay. The following table sets forth the share ownership of those persons listed in subsection 6.B above and includes details of all warrants held by such persons at December 14, 2007: - 27 - Name # of Common shares held at December 14, 2007 # of Warrants Exercise price - in US$ Expiry date(s) # of options held at December 14, 2007 Expiry date Gregg Goldstein 2,800,000 1,400,000 $0.10 Nov 30, 2009 900,000 Feb 9, 2012 J. Stephen Wilson nil nil N/A N/A 100,000 Feb 9, 2012 ITEM 7 - MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS (A) MAJOR SHAREHOLDERS The Company's securities are recorded on the books of its transfer agent in registered form. The majority of such shares are, however, registered in the name of intermediaries such as brokerage houses and clearing-houses on behalf of their respective clients. The Company does not have knowledge of the beneficial owners thereof. As at December 14, 2007, Intermediaries like CDS & Co, Toronto, Canada and Cede & Co of New York, USA held approximately 20% of the issued and outstanding common shares of the company on behalf of several beneficial shareholders whose individual holdings details were not available. The following are the other registered shareholders holding more than 5% of the common shares of the company as at December 14, 2007. Name of shareholder No. of shares held Gregg Goldstein 2,800,000 Crystal Star Productions Limited 2,000,000 Two Lions Management Limited 1,063,250 Snapper Inc. 795,000 Farthing Investments Limited 700,000 Hamilton Asset Management Limited 700,000 Fistral Investments Limited 700,000 Windsor Securities Limited 700,000 Helmet Assets Limited 700,000 All of the Company’s shareholders have the same voting rights. At December 14, 2007, the Company had 13,721,744 shares of common stock outstanding, which, as per the details provided by the Transfer Agents, were held by 362 record holders excluding the beneficial shareholders held through the intermediaries, 9 of which, holding an aggregate of 5,044,718 shares 37% of common stock, were in the United States. - 28 - The Registrant is a publicly owned Canadian corporation, the shares of which are owned by Canadian residents, US residents, and residents of other countries. The Registrant is not owned or controlled directly or indirectly by another corporation or any foreign government. There are no arrangements, known to the Company, the operation of which may at a subsequent date result in a change of control of the Company. (B) RELATED PARTY TRANSACTIONS Transactions with related parties are incurred in the normal course of business and are measured at the exchange amount. Related party transactions during the year ended June 30, 2007 are as follows: 1. Consulting fees include approximately $65,000 paid to the Chief Financial Officer for services rendered during the period and $40,000 of fees paid to a former director and officer for various services. - 29 - Indebtedness to Company of Directors, Executive Officers and Senior Officers None of the directors, consultants, executive officers and senior officers of the Company or any of its subsidiaries, proposed nominees for election or associates of such persons is or has been indebted to the Company at any time for any reason whatsoever, including the purchase of securities of the Company or any of its subsidiaries. (C) INTERESTS OF EXPERTS AND COUNSEL Not applicable ITEM 8 - FINANCIAL INFORMATION (A) CONSOLIDATED STATEMENTS AND OTHER FINANCIAL INFORMATION Information regarding our financial statements is contained under the caption "Item 17. Financial Statements" below. Legal Proceedings A case was filed on August 10, 2005 in the Court in Florida against the Company and some of its past directors by a person alleging a liability of US$ 200,000 plus triple damages for failing to issue him common shares of the Company against the funds that he alleged to have paid in 1997. The Company’s lawyer filed a motion to dismiss the case on October 12, 2005 for lack of jurisdiction.The case was dismissed in April 2007. Dividend Policy Since its incorporation, the Company has not declared or paid, and has no present intention to declare or to pay in the foreseeable future, any cash dividends with respect to its Common Shares. Earnings will be retained to finance further growth and development of the business of the Company. However, if the Board of Directors declares dividends, all Common Shares will participate equally in the dividends, and, in the event of liquidation, in the net assets, of the Company. - 30 - (B) SIGNIFICANT CHANGES There was a significant event subsequent to June 30, 2007, which will have significant effect on the expected value of certain assets of the Company and its subsidiary. The key event is described below: 1. Subsequent to the end of the first quarter of fiscal 2008, the production company entered into a distribution agreement with a distributor for the certain worldwide rights to The Poet, and the first commitments were received at a major film industry trade show in November.However, based on the commitments received at that time, management has re-evaluated its expected future proceeds to be received from the film and reduced the expected value of the advance down to nil.This resulted in the expensing of $283,667 during the quarter ended September 30, 2007. The Company’s wholly owned subsidiary, LiveReel Productions Corporation (“LRPC”) formalized distribution arrangements for one of its films, King of Sorrow, in the first half of fiscal 2007.The first successful international sales of the film were entered into in February, 2007 at the Berlin Film Festival, and further sales are continuing to be pursued.However, as the international distribution agent has been selling the film for over a year and has recently had limited success at two major fall trade shows, management re-evaluated its expected future proceeds to be received from the film and reduced the expected value of the advance to $100,000 and the value of the film script down to nil.This resulted in the expensing of $118,243 during the quarter ended September 30, 2007 both as a write down of advances to production companies and a write off of the script. ITEM 9 - THE OFFER AND LISTING (A) OFFER AND LISTING DETAILS The Company’s common shares began trading on OTCBB on April 27 2005. Prior to that date, the Company’s shares were traded “Over -the Counter” on the Canadian Unlisted Board (“CUB”) for a brief while in 2000. No real-time quotes or trades were available to the public. There is no record of quotations under the CUB. The following tables set forth the reported high and low sale prices for the common shares of the Company as quoted on OTCBB. The following table outlines the annual high and low market prices for each of the fiscal years since the trading date of April 27, 2005: - 31 - Fiscal year ended June 30 High In US $ Low In US$ 2007 1.70 .055 2006 2.15 .61 2005 (April 28, 2005 to June 30, 2005) .65 .54 The following table outlines the high and low market prices for each fiscal financial quarter for each of the quarters since April 27, 2005 and any subsequent period: Fiscal Quarter ended High Low In US$ In US$ September 30, 2007 .055 .055 June 30, 2007 .11 .10 March 31, 2007 .15 .10 December 31, 2006 .50 .12 September 30, 2006 1.70 .30 June 30, 2006 0.85 2.15 March 31, 2006 1.20 .20 December 31, 2005 .65 .35 September 30, 2005 .61 .56 The following table outlines the high and low market prices for each of the most recent six months: Month High Low In US$ In US$ November, 2007 .055 .04 October, 2007 .055 .055 September, 2007 .055 .055 August , 2007 .055 .055 July, 2007 .055 .055 June, 2007 .08 .055 (B) PLAN OF DISTRIBUTION Not applicable - 32 - (C) MARKETS The company's common shares were traded briefly during the fiscal 2000 "over-the-counter" on the Canadian Unlisted Board ("CUB") with the trading symbol "FEPR" and CUSIP #32008X 10 2. The CUB system was implemented in November 2000 but has currently been discontinued. It was only available to traders and brokers for reporting trades that they had arranged in unlisted and unquoted equity securities in Ontario. No real-time quotes or trades were available to the public. There is no record of quotations under the CUB. Since April 27, 2005, the Company’s common shares began trading on OTCBB of the NASD under a trading symbol “NHSEF”. The Company received a new CUSIP number and changed its trading and listing symbol to LVRLF effective December 1, 2006. (D) SELLING SHAREHOLDERS Not applicable. (E) DILUTION Not applicable (F) EXPENSES OF THE ISSUE Not applicable ITEM 10 - ADDITIONAL INFORMATION (A) SHARE CAPITAL This Form 20F is being filed as an Annual Report under the Exchange Act and, as such, there is no requirement to provide any information under this section. (B) MEMORANDUM AND ARTICLES OF ASSOCIATION Following approval by the shareholders in a special meeting held on October 4, 2006 as explained in item 8(B) above, the Company applied for authorization to continue from being governed by the Business Corporations Act (Ontario) and was granted approval on October 26, 2006 to continue under the jurisdiction of the Canada Business Corporation Act.An application for authorization to continue is included in Exhibits 1.1 and 1.2 hereof, which exhibits have been incorporated by reference into this report. New by-laws were adopted in the special meeting of shareholders on October 4, 2006 in compliance with the requirements of the Canada Business Corporation Act. The new by-laws included in Exhibit1.3 hereof, which exhibit has been incorporated by reference into this report. . - 33 - (C) MATERIAL CONTRACTS Except for contracts entered into in the ordinary course of its business, the only material contract to which we are or have been a party for the two years preceding this annual report are as follows: On November 30, 2004, the Company entered into a purchase agreement with Noble House Production Limited to acquire certain film properties at an agreed price of $350,000, which was settled by issuance of 3.5 million restricted common shares plus 3.5 million warrants exercisable at US$1 each to acquire equal number of common shares, which price was reduced to US$0.50 on January 18, 2006.The price of these warrants was reduced again to $0.10 on February 27, 2007, and the expiry date was extended to November 30, 2009 by the Board of Directors of the Company. (D) EXCHANGE CONTROLS Limitations on the ability to acquire and hold shares of the Company may be imposed by the Competition Act (Canada) (the “Competition Act”). This legislation permits the Commissioner of Competition to review any acquisition of a significant interest in us. This legislation grants the Commissioner jurisdiction, for up to three years, to challenge this type of acquisition before the Competition Tribunal if the Commissioner believes that it would, or would be likely to, result in a substantial lessening or prevention of competition in any market in Canada. The Competition Act requires that any person proposing to acquire any of the assets in Canada of an operating business file a notification with the Competition Bureau where (a) the parties to the transaction, together with their respective affiliates, have (i) assets in Canada the value of which exceeds $400,000,000 in the aggregate, or (ii) annual gross revenues from sales in, from or into Canada that exceed $400,000,000 in the aggregate; and (b) the aggregate value of those assets, or the gross revenues from sales in or from Canada generated from those assets, would exceed $50,000,000. For the purposes of the Competition Act, asset values and gross revenues are to be determined as of the last day of the period covered by the most recent audited financial statements in which the assets or gross revenues are accounted for. This legislation also requires any person who intends to acquire shares to file a notification with the Competition Bureau if certain financial thresholds are exceeded, and that person would hold more than 20% of our voting shares as a result of the acquisition. If a person already owns 20% or more of our voting shares, a notification must be filed when the acquisition would bring that person’s holdings over 50%. Where a notification is required, the legislation prohibits completion of the acquisition until the expiration of a statutory waiting period, unless the Commissioner provides written notice that he does not intend to challenge the acquisition. - 34 - There are no governmental laws, decrees or regulations in Canada that restrict the export or import of capital or that affect the remittance of dividends, interest or other payments to non-resident holders of our securities. However, any such remittance to a resident of the United States may be subject to a withholding tax pursuant to the Income Tax Act (Canada). For further information concerning such withholding tax, see “Taxation" below. Except as may be provided under the Investment Canada Act (the "ICA"), there are no specific limitations under the laws of Canada, the Province of British Columbia, or in the Notice of Articles and Articles of the Company with respect to the rights of non-residents of Canada to hold and/or vote securities of the Company. The ICA requires each individual, government or agency thereof, corporation, partnership, trust or joint venture that is not a “Canadian” as defined in the ICA (a “non-Canadian”) making an investment to acquire control of a Canadian business, the gross assets of which exceed certain defined threshold levels, to file an application for review with the Investment Review Division of Industry Canada. The current threshold level for non-Canadians who are World Trade Organization investors (as defined in the ICA) is $265,000,000 (in 2006).
